          Case 2:20-cv-01258-GMN-NJK Document 22 Filed 08/31/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JAY BARTH,
                                                          Case No.: 2:20-cv-01258-GMN-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 19]
14   STATE OF NEVADA,
15          Defendant(s).
16         Pending before the Court is a discovery plan. Docket No. 19. Due to systems failures at
17 the courthouse, the scheduling conference could not take place as set. Accordingly, the telephonic
18 hearing on the discovery plan is CONTINUED to 1:00 p.m. on September 1, 2020. Counsel shall
19 appear telephonically by calling the Court conference line at 877-402-9757 at least five minutes
20 prior to the hearing. The conference code is 6791056. In order to ensure a clear recording of the
21 hearing, the call must be made using a land line phone. Cell phone calls, as well as the use of a
22 speaker phone, are prohibited.
23         IT IS SO ORDERED.
24         Dated: August 31, 2020
25                                                             ______________________________
                                                               Nancy J. Koppe
26                                                             United States Magistrate Judge
27
28

                                                   1
